Case 1:17-cv-00365-DAE-AWA Document 247-6 Filed 01/03/19 Page 1 of 5




           Exhibit 6
Case 1:17-cv-00365-DAE-AWA Document 247-6 Filed 01/03/19 Page 2 of 5
                DONG LI JANG **HIGHLY CONFIDENTIAL** 8/30/2018
                                                                      Page 1


  1
  2     UNITED STATES DISTRICT COURT
  3     WESTERN DISTRICT OF TEXAS
  4     AUSTIN DIVISION
  5     --------------------------------------x
  6     UMG RECORDINGS, INC., et al.,
  7                                    Plaintiffs,
  8                    -against-
  9     GRANDE COMMUNICATIONS NETWORKS LLC,
 10                                    Defendant.
 11     No.: 1:17-cv-00365-LY
 12     --------------------------------------x
 13                         919 Third Avenue
                            New York, New York
 14
                            August 30, 2018
 15                         9:31 a.m.
 16
 17                    Highly Confidential Videotaped
 18     Deposition of a Plaintiff, SONY MUSIC
 19     ENTERTAINMENT by DONG LI JANG, pursuant to
 20     Notice, before Christine DeRosa, a Notary
 21     Public of the State of New York.
 22
 23
 24
 25



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-6 Filed 01/03/19 Page 3 of 5
                DONG LI JANG **HIGHLY CONFIDENTIAL** 8/30/2018
                                                                      Page 2


  1
  2     A P P E A R A N C E S:
  3     STEIN MITCHELL CIPOLLONE BEATO & MISSNER LLP
  4     Attorneys for Plaintiffs
  5             901 15th Street, NW, Suite 700
  6             Washington, DC 20005
  7     BY:     MICHAEL A. PETRINO, ESQ.
  8
  9     ARMSTRONG TEASDALE LLP
 10     Attorneys for Defendant
 11             7700 Forsyth Boulevard, Suite 1800
 12             St. Louis, Missouri 63105
 13     BY:     ZACHARY C. HOWENSTINE, ESQ.
 14
 15
 16     ALSO PRESENT:
 17     JOE BARRION, Videographer
 18     DAVID JACOBY, In-house counsel,
 19                       Sony Music Entertainment
 20
 21
 22
 23
 24
 25



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-6 Filed 01/03/19 Page 4 of 5
                DONG LI JANG **HIGHLY CONFIDENTIAL** 8/30/2018
                                                                    Page 64


  1
  2     an e-mail where someone else within the
  3     company was asking me, kind of similar to
  4     this, if I knew Rightscorp.
  5             Q.       Because that person had been
  6     approached by Rightscorp?
  7                      MR. PETRINO:      Objection; form,
  8             foundation.
  9             A.       Yeah, I can't say for sure if
 10     they were approached, but, you know, possibly.
 11             Q.       Separate from your discussions
 12     with Rightscorp, has your group internally
 13     discussed using Rightscorp to send notices on
 14     its behalf to ISPs?
 15             A.       Other than during that, you know,
 16     initial period where we met with Rightscorp,
 17     I don't recall conversations in that regard.
 18             Q.       Has Rightscorp provided any
 19     information to Sony about the functionality of
 20     its software, to your knowledge?
 21             A.       Possibly in the initial meeting.
 22     You know, I can't say for certain, but
 23     possibly during that initial meeting, they may
 24     have discussed their service offering.
 25             Q.       Do you recall any of those



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-6 Filed 01/03/19 Page 5 of 5
                DONG LI JANG **HIGHLY CONFIDENTIAL** 8/30/2018
                                                                    Page 65


  1
  2     details?
  3             A.       I do not.
  4             Q.       Are you aware of any documents
  5     still existing within your group that
  6     Rightscorp may have provided to Sony about the
  7     operation of its software?
  8             A.       I'm not aware of any documents.
  9     Yeah, none come to mind unless it was provided
 10     in the discovery process, but none comes to
 11     mind.
 12             Q.       Is it fair to say, as we sit here
 13     today, you don't know anything about the
 14     technical details about how Rightscorp
 15     software functions?
 16                      MR. PETRINO:      Objection; form.
 17             A.       The only extent in which I can
 18     describe their technology is what's described
 19     in the complaint.        I don't have firsthand
 20     knowledge of their technology.
 21             Q.       To your knowledge, has Sony
 22     conducted any internal analyses or evaluations
 23     of how Rightscorp system functions?
 24             A.       I'm not aware of any efforts
 25     along those lines.



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376           Fax: 314.644.1334
